Citation Nr: 1228956	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1976 in the United States Marine Corps, and from February 2003 to June 2004 in the United States Army.  Additionally, he entered the Army National Guard in May 1980 and served for over 29 years. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for left ear hearing loss.   

In February 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.   

In November 2011, this matter came before the Board and, at such time, an expert medical opinion concerning the etiology of the Veteran's left ear hearing loss was requested from the Veterans Health Administration.  38 C.F.R. § 20.901 (2011).  Such opinion was rendered in December 2011.

In February 2011, the Veteran submitted a December 2010 private medical opinion concerning the etiology of numbness in his left and right arms.  The Board construes this private medical opinion as a petition to reopen a previously denied claim for service connection for bilateral arm numbness.  Therefore, the issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral arm numbness has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

When the Board receives pertinent evidence that was not initially considered by the AOJ, the evidence must be referred to the AOJ for review unless such consideration is waived.  38 C.F.R. §§ 20.800, 20.1304(c).

In March 2012, the Veteran submitted additional evidence consisting of an audiometric evaluation from Arnold Hearing Aid Company and a letter from his employer, Young Touchstone, indicating that, since 1978, the Veteran has always abided by its rule requiring all employees on the production floor to wear earplugs at all times.  No waiver of AOJ consideration accompanied the submission of this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304.  Therefore, in July 2012, the Board sent the Veteran a letter informing him that he has the right to have the additional evidence reviewed by the AOJ before the Board considers it.  Thereafter, the Veteran responded later in July 2012 and indicated that he wished for his case to be remanded back to the AOJ for review of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for service connection for left ear hearing loss based on the entirety of the evidence, to include the additional evidence submitted in March 2012 consisting of a private audiometric evaluation and a letter from Young Touchstone.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


